UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BHUPINDER SINGH; CHAMPA SAINI,        
                       Petitioners,
                v.
                                               No. 03-1127
JOHN ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                      
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                  (A75-314-534, A75-842-912)

                     Submitted: June 19, 2003

                      Decided: July 10, 2003

       Before NIEMEYER and MICHAEL, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Bhupinder Singh, Champa Saini, Petitioners Pro Se. James Arthur
Hunolt, Michele Yvette Francis Sarko, Papu Sandhu, Office of Immi-
gration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
2                         SINGH v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bhupinder Singh,* a native and citizen of India, seeks review of a
decision of the Board of Immigration Appeals affirming without opin-
ion the Immigration Judge’s (IJ) denial of his applications for asylum
and withholding of removal. First, we reject Singh’s claim that this
case does not satisfy the criteria for use of the Board’s summary affir-
mance procedure. See 8 C.F.R. § 1003.1(a)(7)(ii) (2003).

   Next, we reject Singh’s contention that he qualified for asylum and
withholding of removal. Singh does not qualify for relief because the
IJ made a negative credibility determination that is amply supported
by the record and is entitled to deference. 8 U.S.C. § 1252(b)(4)
(2000); see Rusu v. INS, 296 F.3d 316, 323 (4th Cir. 2002); Matter
of S-A-, Int. Dec. 3433 (BIA 2000); Matter of A-S-, 21 I. & N. Dec.
1106 (BIA 1998).

   We also find Singh’s assertion that the IJ erred in finding his asy-
lum application frivolous to be meritless. See 8 U.S.C. § 1158(d)(6)
(2000). Finally, we reject Singh’s assertion that the IJ did not discuss
the status of his labor certification and application for adjustment of
status. See A.R. 37 n.2; 8 U.S.C. § 1255(a)(3) (2000).

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                  PETITION DENIED

  *Petitioner Champa Saini is Singh’s wife and her claim is dependent
on his pursuant to 8 U.S.C. § 1158(b)(3) (2000).